UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report: August 21, 2007 Rosetta Resources Inc. (Exact name of registrant as specified in its charter) DE 000-51801 43-2083519 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 717 Texas, Suite 2800 77002 (Address of principal executive offices) (Zip Code) 713-335-4000 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On August 21, 2007, Rosetta Resources Inc. ("Rosetta") announced that Michael J. Rosinski, Executive Vice President and Chief Financial Officer is scheduled to present today at the Oil and Gas Conference hosted by Enercom Inc. in Denver, Colorado. A copy of Rosetta's presentation relating to this event is attached to this Current Report on Form 8-K as Exhibit 99.1. It is available on Rosetta's website under “investor relations” and “presentations” at www.rosettaresources.com. Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Company transactions: None (d) Exhibits Exhibits. The Registrant includes a copy of the presentation dated August 21, 2007 as Exhibit 99.1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 21, 2007 ROSETTA RESOURCES INC. By: /s/ Michael J. Rosinski Michael J. Rosinski Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description 99.1 Presentation of Rosetta Resources Inc. dated August 21, 2007.
